DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-38, 40, 41, 43-46, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Whited (US 8,448,340).
Regarding claim 36, Whited discloses An annular blade housing (152, figure 7, inter alia) for supporting an annular rotary knife blade for rotation in a power operated rotary knife (See Title, inter alia), the blade housing comprising: a blade support section (14, 36, figure 6—the main ring portion) and a mounting section (the higher area of the ring, proximate 72/ 74 figure 6) extending from the blade support section; the blade support section including an inner wall and a radially spaced apart outer wall (As seen in figures 6-7), an upper end and an upper end (Note duplicate phrase here—it is understood to be a typo in the claim; the upper end of the support is clearly the upward terminus of the ring as viewed in figure 6 of Whited; 130 figure 7) and an axially spaced apart lower end (the lower terminus, proximate to 132/100 figure 7), an upper portion of the inner wall of the blade support section including a bearing race extending radially into the inner wall of the blade support section (138 figure 7), the bearing race including a concave surface comprising a first concave bearing surface (138 is a concave into the wall of the ring, as seen, and is analogous to the concave of the present invention) and a lower portion of the inner wall of the blade support section including a radially protruding bearing bead (see  specifically 144 figure 7, which is radially protruding bead and bearing surface positioned to act as a bearing surface for the lower portions of an annular knife blade at 120, e.g.), the radially protruding bearing bead including a convex surface comprising a second convex bearing surface (as seen in figure 7, because relative to the wall, the angled protrusion 132/144 is “convex” within the broadest reasonable meaning thereof).

Regarding claim 37 Whited further discloses that the annular blade housing of claim 36 wherein the first concave bearing surface 138 of the bearing race of inner wall of the blade support section is an arcuate surface (As seen at the upper and lower transitions between 138b and 138c or 138a respectively the concave as a whole shows arcuate curvatures in figure 7).
 Regarding claim 38, Whited further discloses that the annular blade housing of claim 36 wherein the first concave bearing surface comprises an upper bearing face (138a) and a lower bearing face (140, figure 7).
Regarding claim 40, Whited further discloses that the second convex bearing surface comprises an upper bearing face and a lower bearing face (the left portion of 144 is the upper, the right portion is the lower; it is appreciated this is a broad reading of “face” but the upper and lower “faces” as in this application do not have a clearly delineated definition that would exclude this kind of arbitrary boundary).

Regarding claim 41, Whited further discloses that the concave surface of the bearing race of the inner wall of the blade support section defines a constant radius of curvature (the lower transition between 140 and 138b is seen to have a constant radius).
	Regarding claim 43, see the transition portion spacing the first and second portions (concave/convex) as at 118 figure 7 of Whited. 
Regarding claims 44-46, 48, 49 and 51 are rejected for the same reasons and over the same Whited reference as set forth above. 
R
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42, 47, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whited (US 8,448,340) in view of Levsen (US 2007/0283573).
Regarding claim 39, Whited does not disclose the second convex bearing surface of the radially protruding bearing bead of the inner wall of the blade support section is an arcuate surface, it is seen to be linear, or angular and not curved or arcuate. 
	Curved ‘bead’ or bearing structures are known for the lower portions of blade support housings, as seen in Levsen at figures 6, 4, at 80/234 respectively, and as seen in Levsen at 104 figure 5. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the sharp protrusion of Whited’s lower positive bead (as 144 figure 7 of Whited) with a curved bead, such as those shown in Levson, since it is a known structure used for the same purpose (guiding and mounting an annular blade) and the change would not require more than ordinary skill and would have only predictable results. For example, the reduced sharpness of 144 would permit easier tolerancing of the assembly, since a rounded bearing can shift slightly. 
	Regarding claim 42, as seen in Levsen, the cross section of the bead is clearly a uniform radius of curvature.
Regarding claims 47 and 50, they are rejected for the same reasons and over the same Whited in view of Levsen combination as set forth above.

Allowable Subject Matter
Claims 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: While the arcuateness of the blade housing and its bearing surfaces is reasonably shown in several related references (of record) there is no similar teaching which permits the modification of the chamfered gear teeth of Whited, Levsen, or similar references to an arcuate surface which also is gear teeth and is also a bearing surface for mounting the annular knife into engagement in a rotary knife powered device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724